Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Species 1:  Fig[s] 1, 47, 64, 65, 66, 72, – illustrates a  back-illuminated imaging device including the p+ layer 73 and the n-type semiconductor region 41 are formed on the first silicon layer. A second silicon layer is formed on the first silicon layer on the basis of an epitaxial growth method, and the device separation region 71, the oxide film 72, p+ layer 42, the n-type semiconductor region 43, and the p+ layer 44 are formed on the second silicon layer. The semiconductor material layer 23B formed between the photoelectric conversion layer 23A and first electrode 21.

Species 2:  Fig[s] 11, – illustrates a front-illuminated imaging device including the p+ layer 73 and the n-type semiconductor region 41 are formed on the first silicon layer. A second silicon layer is formed on the first silicon layer on the basis of an epitaxial growth method, and the device separation region 71, the oxide film 72, p+ layer 42, the n-type semiconductor region 43, and the p+ layer 44 are formed on the second silicon layer. The semiconductor material layer 23B formed between the photoelectric conversion layer 23A and first electrode 21. 

Species 3:  Fig[s] 12, –  illustrates a back-illuminated imaging device including the p+ layer 73, the n-type semiconductor region 41, and the p+ layer 44. Semiconductor material layer 23B formed between the photoelectric conversion layer 23A and first electrode 21. The back-illuminated imaging device does not included p+ layer 42, the n-type semiconductor region 43, and  transfer transistor TR2trs along the gate portion 45 extending into n-type semiconductor region 41. 

Species 4:  Fig[s] 13, – illustrates a front-illuminated imaging device including the p+ layer 44, the n-type semiconductor region 41, and the p+ layer 44A. Semiconductor material layer 23B formed between the photoelectric conversion layer 23A and first electrode 21. The front-illuminated imaging device does not included p+ layer 42, the n-type semiconductor region 43, and  transfer transistor TR2trs along the gate portion 45 extending into n-type semiconductor region 43.

Species 5:  Fig[s] 14, – illustrates a back-illuminated imaging device without the p+ layer 73, the n-type semiconductor region 41, p+ layer 42, the n-type semiconductor region 43, and the p+ layer 44 formed on the second silicon layer.

Species 6:  Fig[s] 15, – illustrates a front-illuminated imaging device without the p+ layer 73, the n-type semiconductor region 41, p+ layer 42, the n-type semiconductor region 43, and the p+ layer 44 formed on the second silicon layer. 

Species 7:  Fig[s] 25, 67, – illustrates a charge discharge electrode 26 connected to the semiconductor material layer 23B via the connection portion 69 and disposed apart from the first electrode 21.

Species 8:  Fig[s] 37, 41, 42, – illustrates a back-illuminated imaging device including the p+ layer 73 and the n-type semiconductor region 41 are formed on the first silicon layer. A second silicon layer is formed on the first silicon layer on the basis of an epitaxial growth method, and the device separation region 71, the oxide film 72, p+ layer 42, the n-type semiconductor region 43, and the p+ layer 44 are formed on the second silicon layer. The photoelectric conversion layer 23A directly formed on the first electrode 21 without the semiconductor material layer 23B formed between the photoelectric conversion layer 23A between the first electrode 21.   

Species 9:  Fig[s] 68, 71, – illustrates a light shielding layer 15 is formed within insulating layer 83. 

Species 10:  Fig[s] 69, – illustrates a light shielding layer 15 is directly formed on the second electrode 22.

Species 11:  Fig[s] 70, – illustrates a light shielding layer 15 is formed between the second electrode 22.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently no claim is understood/recognized as being generic to the following disclosed patentably distinct species:
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Currently the above highlighted species lack unity of invention because even though the inventions of these groups require the technical feature of species 8, which illustrates a back-illuminated imaging device including the p+ and the n-type semiconductor region are formed on the first silicon layer. The device separation region 371, the oxide film 372, p+, the n-type semiconductor region, and the p+ layer 44 are formed on the second silicon layer. The photoelectric conversion layer 323 directly formed on the first electrode 321 without the semiconductor material layer formed between the photoelectric conversion layer 323 between the first electrode 321 (see Applicant Admitted Prior Art, Fig.78 (U.S. 2021/0167234 A1, hereinafter refer to AAPA) in view of Togashi Hideaki (WO 2017/061082 A1, hereinafter refer to Togashi, Figs.3-4)), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Applicant Admitted Prior Art, Fig.78 (U.S. 2021/0167234 A1, hereinafter refer to AAPA) and Togashi Hideaki (WO 2017/061082 A1, hereinafter refer to Togashi, Figs.3-4). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BITEW A DINKE/Primary Examiner, Art Unit 2896